Title: [Diary entry: 29 September 1785]
From: Washington, George
To: 

 Thursday 29th. Thermometer at 60 in the Morning—65 at Noon and 66 at Night. Day clear, and not much wind, especially in the Afternoon. Mr. Sanders, an Undertaker in Alexandria, came down between breakfast & Dinner to advise a proper mode of Shingling—putting Copper in the Gutters between the Pediments & Dormants, and the Roof and to conduct the Water along the Eves to Spouts & promised to be down again on Tuesday next to see the work properly begun.